Citation Nr: 0211440	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  97-11 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bladder cancer.

(The issue of entitlement to service connection for a left 
foot disorder will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The veteran retired from military service after serving on 
active duty from January 1960 to January 1980.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from June 1996 and August 1996 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The case was previously before 
the Board in March 1999 at which time it was remanded for 
additional development.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a left foot disorder 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  The veteran's duties in aircraft maintenance during 
service resulted in his exposure to hydrocarbons.  

2.  Exposure to hydrocarbons is a known risk factor for the 
development of bladder cancer.

3.  The record contains competent medical evidence which 
links the veteran's post-service bladder cancer to his in-
service exposure to hydrocarbons.

CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
his bladder cancer was incurred in military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303(d) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Appellants Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001.  66 Fed. Reg. 45,620, et 
seq. (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  In view of the 
favorable decision reached herein, any failure of VA to 
assist the veteran or to notify him of the information and 
evidence needed to substantiate his claim would be harmless 
error.

The veteran's service medical records do not reveal any 
finding or treatment for bladder cancer, nor do they show any 
genitourinary complaint that was later identified as 
indicating the presence of bladder cancer.

The veteran's service personnel records show that he was 
involved with aircraft maintenance throughout his military 
career, rising from specialist to supervisor to 
superintendent.

An assessment of hematuria was noted in July 1993 outpatient 
medical records from a military medical facility.  The 
veteran was hospitalized at Methodist Hospital in January 
1996, at which time a biopsy revealed a right-sided bladder 
tumor.  Thereafter he underwent a transurethral resection of 
the tumor.  

H. W. Beck, M.D., indicated in a June 1996 medical statement 
that he had treated the veteran for cancer of the bladder, 
and that it was his strong opinion that the disease was 
likely related to the carcinogenic effect of the chemicals to 
which he reported he had been exposed while involved in 
aircraft maintenance during service.

The veteran underwent a VA medical examination in August 
1996.  The examiner diagnosed carcinoma of the bladder with 
significant risk factors that included occupation exposure 
and cigarette smoking.  The examiner stated that the 
veteran's smoking habit (one and a half packs per day from 
the age of 23 until his recent diagnosis of bladder cancer) 
was a well-recognized risk factor for the development of 
bladder tumors, as was exposure to hydrocarbons from 
chemicals.  The examiner indicated that there was no way to 
quantitate the relative risk for smoking versus occupational 
exposure, although he noted that both were high.  

The veteran provided testimony at a March 1997 Regional 
Office hearing.  He indicated that he had experienced blood 
in his urine in the 1960's.  He also contended that the 
cystoscopy that he underwent in 1972 was not performed with 
sophisticated enough equipment so as to detect his bladder 
cancer, whereas had more recent equipment and testing methods 
been available back in 1972, his bladder cancer would have 
been discovered.

Pursuant to the Board's March 1999 remand, the veteran was 
scheduled for a VA genitourinary examination in April 2002, 
the purpose of which was to provided additional evidence that 
would help in deciding his claim.  While he failed to report 
for the examination, it is not clear whether he received 
notification of it.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran had active and continuous military service for 90 
days or more during a period of war, or during peacetime 
after December 31, 1946, and carcinoma becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

The evidence shows that the veteran was initially treated for 
bladder cancer in January 1996, many years after his January 
1980 retirement from military service.  However, the record 
shows that he was involved with aircraft maintenance 
throughout his military career, which the Board concedes 
brought him in contact with chemicals such as hydrocarbons.  
Notwithstanding his longtime smoking habit, which a VA 
physician indicated presented a high risk factor for the 
development of bladder tumors, a private physician, as well 
as the VA physician, has noted that the veteran's exposure to 
hydrocarbons from chemicals during service was also a high 
risk factor for bladder tumors.  Furthermore, the VA 
physician indicated that there was no way to quantitate the 
relative risk for bladder tumors attributable to the 
veteran's smoking as opposed to his occupational exposure to 
hydrocarbons during service.  

In Alemany v. Brown, 9 Vet. App. 518 (1996), the United 
States Court of Veterans Appeals (Court) noted that in light 
of the benefit of the doubt provisions of 38 U.S.C.A. 
§ 5107(b), an accurate determination of etiology is not a 
condition precedent to granting service connection; nor is 
"definite etiology" or "obvious etiology."  In Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  In Gilbert the Court specifically stated that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

After careful review of the evidence presented in this case, 
the Boards has determined that there is an approximate 
balance between the positive and negative evidence with 
regard to the claim for service connection for bladder 
cancer.  Because a veteran is extended the benefit of the 
doubt when the evidence is in equipoise, under 38 U.S.C.A. 
§ 5107, the Board finds that service connection is warranted 
for bladder cancer.  


ORDER

Service connection for bladder cancer is granted.  


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

